Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Response to Arguments
The double patenting rejection is maintained as the claims of the ‘863 patent can be used to anticipate the identified claims of the instant application.
Applicant’s arguments with respect to claims 1-4, 6, 9, 12-15, 17 and 20 have been considered but are moot because they are directed towards amended claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 6, 9, 12-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Pub. No.: 2015/0310263, "Zhang").
Regarding Claim 1, Zhang teaches a method comprising: obtaining, based on sensor data captured by a sensor on an inner side of a face-obstructing object (Paragraph 12: The wearable smart devices include sensors to capture the inner side of the face-obstructing object), data indicative of facial gestures of face portions of a person obstructed by the face-obstructing object (Paragraph 15: The data captured includes facial expression of the individual wearing the smart devices); and reconstructing a 3D face image of the obstructed face portions by modeling the facial gestures to change the obstructed face portions relative to a base image of the person (Paragraph 16: The avatar can be a photo-realistic representation of the user and the generated avatar captures the facial expressions).
Regarding Claim 2, Zhang teaches in addition to the method according to claim 1, further comprising presenting the reconstructed 3D face image to a viewing user via a display (Figure 3: The avatar is displayed to a viewer). 
Regarding Claim 3, Zhang teaches in addition to the method of claim 1, further comprising capturing an image of a scene containing the person wearing the face-obstructing object (Figures 4&5: The user wearing the face-obstructing object is imaged using the device on their clothing). 
Regarding Claim 4, Zhang teaches in addition to the limitations of claim 1, wherein the obtaining data indicative of face portions obstructed by the face-obstructing object comprises sensing the obstructed face portions from the inner side of the face-obstructing object (Figure 1: The low-angle camera 104(3) captures the inner side of the device)
Regarding Claim 6, Zhang teaches in addition to the method according to claim 1, wherein the obtained data comprises an image of the obstructed face portions (Paragraph 21: The cameras capture the surface of the user’s face). 
Regarding Claim 9, Zhang teaches in addition to the method of claim 1, further teaches wherein the obtaining data indicative of the facial gestures of the face portions obstructed by the face-obstructing object comprises obtaining a base image of the obstructed face portions, which has been previously captured (Paragraph 16: A photo-realistic image of the user is used to model the avatar).
Regarding Claim 12, Zhang teaches a system comprising: a computer processor configured to (Paragraph 62: The invention can be thought of as a system on a chip to include processors to perform the functionality): obtain, from a sensor on an inner side of a face-obstructing object (Paragraph 12: The wearable smart devices include sensors to capture the inner side of the face-obstructing object), data indicative of facial gestures of face portions of a person obstructed by the face-obstructing object (Paragraph 15: The data captured includes facial expression of the individual wearing the smart devices); andreconstruct a 3D face image of the obstructed face portions by modeling the facial gestures to change the obstructed face portions relative to a base image of the person (Paragraph 16: The avatar can be a photo-realistic representation of the user and the generated avatar captures the facial expressions).
Regarding Claim 13, Zhang teaches in addition to the system according to claim 12, further comprising a display configured to present the reconstructed 3D face image (Figure 3: The reconstructed avatar is displayed to a viewer)
Regarding Claim 14, Zhang teaches in addition to the system according to claim 12, further comprising an image capturing device configured to capture an image of a scene containing the person wearing the face-obstructing object (Figures 4&5: The user wearing the face-obstructing object is imaged using the device on their clothing). 
Regarding Claim 15, Zhang teaches in addition to the limitations of claim 12, where Zhang further teaches wherein the obtaining data indicative of the facial gestures of the face portions obstructed by the face-obstructing object comprises obtaining a base image of the obstructed face portions, which has been previously captured (Paragraph 16: A photo-realistic image of the user is used to model the avatar).
Regarding Claim 17, Zhang teaches in addition to the system according to claim 12, wherein the obtained data comprises an image of the obstructed face portions (Paragraph 21: The cameras capture the surface of the user’s face). 
Regarding Claim 20, Zhang teaches a computer program product comprising a non-transitory computer-readable storage medium containing computer program code (Paragraph 63: The invention can be embodied as software to perform steps) for: obtaining, based on sensor data captured by a sensor on an inner side of a face-obstructing object (Paragraph 12: The wearable smart devices include sensors to capture the inner side of the face-obstructing object), data indicative of facial gestures of face portions of a person obstructed by the face-obstructing object (Paragraph 15: The data captured includes facial expression of the individual wearing the smart devices); and reconstructing a 3D face image of the obstructed face portions by modeling the facial gestures to change the obstructed face portions relative to a base image of the person (Paragraph 16: The .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Joseph et al. (U.S. Pub. No.: 2009/0003662, “Joseph”).
Regarding Claim 7, while Zhang teaches the limitations of claim 1, they do not explicitly teach retrieving the base image of the person from a social network.Joseph, in the same field of image processing, teaches retrieving the base image of the person from a social network (Paragraph 62-63: The profile pictures are retrieved from social networking sites). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Joseph to Zhang such that the input images are acquired from social networking sites as suggested by Joseph. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Zhang in this manner in order to acquire images with a relative amount of ease as they are readily available and increased user satisfaction as uploaded profile pictures are approved by the user. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhang, while the teaching of Joseph continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 8, the combination of Zhang and Joseph teaches the limitations of claim 7, where Joseph further teaches modifying the base image of the person based on an environmental condition affecting the person (Paragraphs 54-55: The icons are modified to be unobtrusive). 
Regarding Claim 18, while Zhang teaches the limitations of claim 12, they do not explicitly teach to retrieve the base image of the person from a social network. Joseph, in the same field of image processing, teaches wherein the computer processor is further configured to retrieve the base image of the person from a social network (Paragraph 62-63: The profile pictures are retrieved from social networking sites). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Joseph to Zhang such that the input images are acquired from social networking sites as suggested by Joseph. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Zhang in this manner in order to acquire images with a relative amount of ease as they are readily available and increased user satisfaction as uploaded profile pictures are approved by the user. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Zhang, while the teaching of Joseph continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 19, the combination of Zhang and Joseph teaches the limitations of claim 18, where Joseph further teaches modify the base image of the person based on an environmental condition affecting the person (Paragraphs 54-55: The icons are modified to be unobtrusive). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 9, 11-13, and 15 of U.S. Patent No. 10,445,863. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '863 patent can be used to anticipate the claims of the instant application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of U.S. Patent No. 10,593,025. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '025 patent can be used to anticipate the claims of the instant application.

Allowable Subject Matter
Claims 5, 10, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV G PATEL whose telephone number is (571)270-5812.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV G PATEL/             Primary Examiner, Art Unit 2663